UNITED STATES DISTRICT COURT I
SOUTHERN DISTRICT OF NEW YORK i

Christopher O’Rourke, as Oo —_,

Plaintiff,

 

 

18-cv-9642 (AJN)
—y
ORDER
Eldorado Holding Corp,, et al.,

Defendants.

 

 

ALISON J, NATHAN, District Judge:

As stated on the record at the conference on November 22, 2019, the parties shall submit
a joint letter by no later than November 29, 2019 informing the Court of the date of their
settlement conference before Magistrate Judge Lehrburger or seeking a referral to the Southern
District’s Mediation Program.

SO ORDERED.

ae
Dated: November ®_, 2019
New York, New York

\

“ALISON J. NATHAN
United States District Judge

 

 
